DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 8/19/2021. The allowed claims are 1, 3, 5-16 and 18-20. The closest prior art of record is US Patent Application Publication 2008/0053641 to Lai and USP US Patent Application Publication 2017/0215301 to Zheng.
The following is an examiner’s statement of reasons for allowance:  
The above named prior art does not teach or fairly suggest the electromechanical chamber is arranged around the channel, and the second magnetic element is installed on the pivotal part and disposed within the channel as required by amended claims 1 and 16. None of the above cited prior art places the electromechanical chamber around a channel that is located between the heat absorbing part and the drainage space as the channel between walls at first part 140 and the outer wall 2104 of the rotor at hub 210 as seen in figure 3 of Lai is not between the drainage space 130 and the heat absorbing space 132 as seen in figure 3 of Lai and Zheng does not disclose a teaching that would cure this deficiency as the channel in Zheng is in external pipe 14 which does not have a magnetic element installed within the channel. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763